Citation Nr: 1730889	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  07-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral leg disability, to include residuals of cold injury and blood clots.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to August 1992. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction subsequently was transferred to the RO in St. Petersburg, Florida.
 
In August 2012 and February 2013, the Board remanded for further evidentiary development.

FINDINGS OF FACT

1.  The Veteran sustained cold injuries in service as a result of which he developed blood clots.  Residuals of the cold injuries and related blood clots include venous stasis disease, venous stasis dermatitis, post-phlebitic syndrome, varicosities, and permanent edema and induration.

2.  The Veteran's inherited protein C and S deficiencies rendered him more susceptible to sustaining cold injuries with chronic residuals.

CONCLUSION OF LAW

The criteria for service connection for the residuals of cold injuries to the bilateral lower extremities have been met.  38 U.S.C.S §§ 1110, 1131 (LexisNexis 2017); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a bilateral leg disability, to include residuals of cold injury and blood clots.  Specifically, the Veteran asserts that he developed leg pain during service which was related to undiagnosed blood clots caused by the cold injury he sustained.  He acknowledges that that he has inherited disorders of protein C and S deficiencies but asserts that the cold injury he sustained in service accelerated his development of a chronic blood clotting condition and the current residuals of that condition.  

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or was aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.S. §§ 1110, 1131 (LexisNexis 2017); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

At the outset, the Board finds that the Veteran has a current bilateral leg disability.  Specifically, in a June 2016 disability benefits questionnaire (DBQ) examination, the examiner diagnosed the Veteran with venous stasis disease, and venous stasis dermatitis.  Additionally, the same examiner noted that he had stasis ulcers, post-phlebitic syndrome, varicosities, and permanent edema and induration. 

Turning next to the element of service incurrence, the Board finds that the Veteran sustained an in-service injury.  Specifically, he has consistently reported the he sustained an in-service cold injury during an overnight field exercise in January 1989.  In an April 2006 statement, the Veteran stated that he was last in the sleeping tent and received the last cot in the tent.  The Veteran stated that it was 19 degrees Fahrenheit that night and the fire went out.  He stated that during the night, his leg became uncovered by his sleeping bag.  He stated that his leg was cold, numb, and pale, and later in the day when it was warmer, he had pain.  Additionally, in a January 2006 buddy statement, C.B., who was also at the overnight field exercise, reported that he noticed that the Veteran rubbed his leg and mentioned that it hurt him the next day.  Further, the Veteran's STRs demonstrate that he complained of leg numbness and leg pain. 

The Board finds that the Veteran is competent to report exposure to extreme cold, and finds his statements in this regard credible.  As such, the Board finds that the  Veteran sustained an in-service cold injury.  Significantly, there is no competent evidence of record to rebut the Veteran's and C.B.'s account of a cold exposure injury and the problems the Veteran experienced thereafter.

The Board now turns to the final element of service connection, whether there is a positive causal relationship between the Veteran's currently diagnosed bilateral leg disability and the in-service cold injury.  The Board notes in this regard that the evidence of record includes conflicting medical opinions regarding the etiology of his bilateral leg disability.  

In June 2016, the DBQ examiner provided a negative nexus opinion.  She opined that it was less likely than not that the Veteran's right and left leg disabilities were related to in-service cold exposure.  The examiner reasoned that the current disabilities were unrelated to service because the Veteran had a congenital clotting disorder that was not discovered until five years after the incident, and it was this clotting disorder, and not the cold exposure, that was the most likely cause of his varicosities and stasis dermatitis.  The examiner noted that the Veteran reported that he was severely cold from the cold exposure, but considered it significant that his STRs did not demonstrate treatment for frost nip or frost bite during service.  The examiner noted that the Veteran has stasis ulcers, circulatory issues, and weighed 300 pounds, and stated that it would be difficult to determine if the cold exposure caused the Veteran's problems.

In an addendum opinion provided later in June 2016, the same DBQ examiner again offered a negative nexus opinion.  She stated that there were no medical records of difficulty until five years after the reported in-service cold exposure.  The examiner acknowledged an April 1994 comment from the Veteran's private physician indicating that it was uncertain whether the Veteran developed a blood clot in service, but which concluded that any injury could contribute to clot formation.  The DBQ examiner determined that if the Veteran had experienced an in-service blood clot, he would have had difficulty walking or performing his duty.  The examiner noted the Veteran's congenital genetic deficiency and stasis ulcers, but stated that they developed five years after exposure, and as such, were unlikely to be related to the cold injury sustained in service.

In contrast, in a February 2017 statement, the Veteran's private physician provided a positive nexus opinion.  The private physician reviewed the STRs, including the Veteran's in-service reports of leg pain and numbness and post-service medical treatment records.  The private physician essentially opined that the Veteran's blood clots are related to the cold exposure in service and that the associated injury caused his current venous stasis and clot formation in his left lower leg and that his vascular issues which are related to his blood clots caused his stasis ulcers in the Veteran's legs.  The physician explained that the Veteran had an underlying congenital clotting defect which is a risk factor for developing blood clots.  The accelerant for the clot formation was the cold exposure, and the stasis ulcers developed because of the venous stasis in the lower extremity.  The examiner stated that the Veteran was born with the protein deficiencies and was at risk for developing clots; however, he had not done so in his lifetime until after he entered military service.  Then, while in service, he had cold exposure to his leg.  In support of her opinion, the physician cited medical literature that indicated that cold exposure can cause vascular stasis and coagulation even without a protein deficiency.  The physician stated that the Veteran, however, was predisposed to clot formation as a result of his inherited protein C and S deficiencies, and the cold exposure increased his risk for vascular stasis and coagulation.  The physician emphasized that the Veteran complained of pain in his leg during service, suggesting that the pain could have been associated with undiagnosed blood clots.  The physician cited medical literature which indicated that the effects of cold injuries can persist for years and that it was magnified by his underlying risk factor.

As reflected in the February 2017 medical statement, the private physician rebutted the DBQ examiner's negative opinion on several points.  The DBQ examiner stated that there were no medical records suggesting any residuals of cold injury until five years after the injury was sustained; however, the private physician disagreed,  noting the in-service complaints of leg pain and numbness.  Additionally, the DBQ examiner noted that the Veteran was severely cold from the cold exposure but was not treated for frost nip or frostbite; however, the private physician disagreed, again stressing the STRs demonstrating treatment for complaints of calf pain.  Further, the DBQ examiner noted that if the Veteran had sustained a blood clot he would have had difficulty walking or performing his duty; however, the private physician disagreed and submitted medical literature that supported that an individual's pain and function are dependent on the size of the clot and amount of vascular compromise, noting that there are cases of asymptomatic individuals.  In the Veteran's case, he had in-service complaints of pain in his left leg, but no work up was done to evaluate for a clot.  Lastly, the DBQ examiner stated that his congenital deficiency was not discovered until five years after the cold exposure; however, the private physician clarified that although the Veteran was not diagnosed with a clotting deficiency until five years after the cold exposure, he had the clotting deficiency while in service. 

Having reviewed the medical opinions of record, the Board affords the positive opinion from the Veteran's private physician more probative weight as it is supported by a more-detailed rationale and rebuts the medical reasoning of the DBQ examiner. 

As the most probative evidence of record supports a positive causal relationship between the Veteran's bilateral leg disability and the in-service cold exposure, service connection is granted. 



ORDER

Service connection for a bilateral leg disability, diagnosed as the residuals of cold injuries to the bilateral lower extremities, is granted. 


____________________________________________
S.C. KREMBS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


